Case 2:17-cv-07639-SJO-KS Document 629 Filed 01/02/20 Page 1 of 3 Page ID #:27954

                              UNITED STATES DISTRICT COURT                         Priority       ___
                                                                                   Send           ___
                             CENTRAL DISTRICT OF CALIFORNIA                        Enter          ___
                                                                                   Closed         ___
                                  CIVIL MINUTES – GENERAL                          JS-5/JS-6      ___
                                                                                   Scan Only      ___


CASE NO.: 2:17-cv-07639 SJO-KS                     DATE: January 2, 2020

TITLE:    Juno Therapeutics, Inc., et al. v. Kite Pharma, Inc.
=======================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                      Not Present
Courtroom Clerk                                       Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                       COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                           Not Present

=======================================================================
PROCEEDINGS (in chambers): ORDER DENYING WITHOUT PREJUDICE APPLICATIONS
TO SEAL [ECF Nos. 468, 491, 503, 511, 519, 544]

For the following reasons, the Court DENIES WITHOUT PREJUDICE the following Applications
to Seal. If any of the denied applications are re-filed within five days of entry of this order, no
printed chambers copies need be delivered.

   •   Plaintiffs filed ECF No. 468 seeking leave to seal certain portions of their Reply in Support
       of Ex Parte Application to Exclude Testimony from Dr. Thomas Schuetz, based upon
       Defendant's designation of certain information as confidential pursuant to the Protective
       Order. On December 9, 2019, the Court issued a text order ("December 9 Text Order")
       reminding the parties that "when providing good cause or demonstrating compelling
       reasons why the strong presumption of public access should be overcome, [t]hat the
       information may have been designated confidential pursuant to a protective order is not
       sufficient justification for filing under seal." (December 9 Text Order, ECF No. 529 (citing
       L.R. 79-5.2.2(a)(i)).) The December 9 Text Order further requested that "[e]ach party
       seeking to seal information contained in 468, 491, 503, 511, and 519 shall file a single
       declaration for all aforementioned applications to seal, setting forth good cause or
       compelling reasons, no later than December 12, 2019." (December 9 Text Order.) This
       application is DENIED WITHOUT PREJUDICE because Defendant did not file a
       declaration within four days of Plaintiffs' filing pursuant to L.R. 79-5.2.2(b)(i), and because
       Defendant failed to file a declaration pursuant to the December 9 Text Order.




MINUTES FORM 11                                                                      ___: ___
CIVIL GEN                               Page 1 of 3              Initials of Preparer_______
Case 2:17-cv-07639-SJO-KS Document 629 Filed 01/02/20 Page 2 of 3 Page ID #:27955

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: 2:17-cv-07639 SJO-KS                                   DATE: January 2, 2020

  •   Defendant filed ECF No. 491 seeking leave to seal certain portions of its Emergency
      Objections to Plaintiffs' End Run Around the Court's Damages-Related Daubert Order,
      Including Exhibits and Testimony of Edward Dulac, based upon both parties' designation
      of certain information as confidential pursuant to the Protective Order. This application is
      DENIED WITHOUT PREJUDICE because Defendant did not set forth good cause or
      compelling reasons in its application (designation pursuant to a Protective Order is
      insufficient), Plaintiffs did not file a declaration within four days of Defendant's filing
      pursuant to L.R. 79-5.2.2(b)(i), and neither party filed a declaration pursuant to the
      December 9 Text Order.

  •   Defendant filed ECF No. 503 seeking leave to seal certain portions of its Response to
      Plaintiffs' Objections and Affirmative Objections to Certain Deposition Designations,
      based upon both parties' designation of certain information as confidential pursuant to the
      Protective Order. This application is DENIED WITHOUT PREJUDICE because
      Defendant did not set forth good cause or compelling reasons in its application
      (designation pursuant to a Protective Order is insufficient), Plaintiffs did not file a
      declaration within four days of Defendant's filing pursuant to L.R. 79-5.2.2(b)(i), and
      neither party filed a declaration pursuant to the December 9 Text Order.

  •   Defendant filed ECF No. 511 seeking leave to seal certain portions of its Bench Brief
      Regarding Reference to the Court's Claim Construction Decision, based upon both
      parties' designation of certain information as confidential pursuant to the Protective Order.
      This application is DENIED WITHOUT PREJUDICE because Defendant did not set forth
      good cause or compelling reasons in its application (designation pursuant to a Protective
      Order is insufficient), Plaintiffs did not file a declaration within four days of Defendant's
      filing pursuant to L.R. 79-5.2.2(b)(i), and neither party filed a declaration pursuant to the
      December 9 Text Order.

  •   Defendant filed ECF No. 519 seeking leave to seal certain portions of its Objections to
      Certain of Plaintiffs' Proposed Demonstratives for Direct Examination of Dr. Thomas
      Brocker, based upon Plaintiffs' designation of certain information as confidential pursuant
      to the Protective Order. This application is DENIED WITHOUT PREJUDICE because
      Plaintiffs did not file a declaration within four days of Defendant's filing pursuant to L.R.
      79-5.2.2(b)(i), and Plaintiffs did not file a declaration pursuant to the December 9 Text
      Order.

  •   Defendant filed ECF No. 544 seeking leave to seal certain exhibits submitted in
      conjunction with its Offer of Proof Regarding Evidence Excluded Based on Sustained
      Objections or Time Allocation, based upon both parties' designation of certain information


                                          Page 2 of 3
Case 2:17-cv-07639-SJO-KS Document 629 Filed 01/02/20 Page 3 of 3 Page ID #:27956

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: 2:17-cv-07639 SJO-KS                                   DATE: January 2, 2020

      as confidential pursuant to the Protective Order. This application is DENIED AS MOOT
      in light of the Court's ruling on ECF No. 576.


For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE the Applications to Seal
in ECF No. 468, 491, 503, 511, 519, and 544. If any of the denied applications are re-filed within
five days of entry of this order, no printed chambers copies need be delivered.

IT IS SO ORDERED.




                                           Page 3 of 3
